DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and binary catalyst species of Complex/Catalyst 1 and Complex/Catalyst 3, claims 1-7, 9 and 12-19 in the reply filed on March 25, 2021 is acknowledged.  However, since the elected metallocene of formula II, (1,5,6-trimethylindenyl)hafnium dichloride, read on (Ind)s(Cp)mHfXq with s=2, m=0, and q=2, claims 9-14 are also belong to nonelected invention.  Therefore, claims 1-7 and 15-19 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haltcamp et al. (US 2017/0114167) in view of Farley et al. (US 2016/0032034).
The search results have shown that there is no prior art teach or reasonably suggest the elected metallocene complex of (1,5,6-trimethylindenyl)hafnium dichloride.
Haltcamp discloses a bridged metallocene of the formula in [0040]-[0052] for preparation of ethylene polymer with internal unsaturation structures:

    PNG
    media_image1.png
    261
    164
    media_image1.png
    Greyscale
,
Wherein at least one of the substituents R1-4 and at least one of the substituents R6-9 respectively are an optionally substituted linear C3-C20 hydrocarbyl, and some of the metallocenes are exemplified as: 

    PNG
    media_image2.png
    374
    402
    media_image2.png
    Greyscale

Based on the definition of R1-4 and R6-9 and exemplified 2-trimethylsilylethyl-cyclopentadienyl in [0063], one would immediate envision metallocene complex with 2-trimethylsilylmethylcyclopentadienyl ligand as well.  Haltcamp’s bridged metallocenes 
Designing a catalyst composition by combining two or more metallocene catalyst components are well established in the art since each of the catalyst component respectively is expected to provide the corresponding olefin polymer component of the multimodal olefin polymer blend with little interference from the rest of the catalyst components in the catalyst composition.  
Farley disclosed various unbridged hafnocene: 

    PNG
    media_image3.png
    273
    415
    media_image3.png
    Greyscale

Those metallocenes satisfy the metallocene of formula II of the instant claims and have high tendency for incorporation of comonomers during ethylene copolymerization which is reflected in ethylene polymer density of about 0.92 g/cm3 as listed in Table 2 on page 13.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Haltcamp and Farley’s metallocene catalysts to provide various dual catalyst compositions in order to provide a bimodal ethylene polymer composition 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765